In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated April 18, 1995, which denied his request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Lange, J.), entered June 4, 1996, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Because the respondent acted in accordance with statutory requirements, the discretionary denial of parole is not subject to judicial review (see, Executive Law § 259-i [5]; Matter of Heitman v New York State Bd. of Parole, 214 AD2d 673; People ex rel. Thomas v Superintendent, 124 AD2d 848, 849). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.